DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/22 (hereinafter “08/16/22 Amendment") has been entered (by the filing of the RCE on 09/20/22), and fully considered. 

Response to Amendment
3.	In the 08/16/22 Amendment, claims 17, 29, & 38 were amended.  No claims were cancelled (claims 1-16, 22-26, & 31 were previously cancelled) or newly added.  Accordingly, claims 17-21, 27-30, & 32-45 remain pending in the application.         
4.	The 08/16/22 Amendment has overcome the rejections under § 112(a) previously set forth in the Final Office Action mailed 06/22/22 (“06/22/22 Action”).    
5.	New grounds of rejection under § 112(a) are set forth herein, necessitated by Applicant’s Amendment.
6.	Claims 29, 30, & 32-44 are allowed for the reasons set forth below.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 17-21, 27, 28, & 45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In the 08/16/22 Amendment, independent claim 17 was amended to recite:
… a resiliently biased cutting electrode disposable in said main body lumen and insertable distally through the main body lumen into the blood vessel or a closely adjacent blood vessel such that when the cutting electrode is separated from the main body lumen and located in said closely adjacent blood vessel the cutting electrode automatically moves into engagement with a tissue wall of the closely adjacent blood vessel and applies a spring force to the tissue wall of the closely adjacent blood vessel; 

Emphasis added.

The above-emphasized claim limitation requires that the cutting electrode automatically move into engagement with a tissue wall of the closely adjacent blood vessel when the cutting electrode is separated from the main body lumen of the catheter.
However, neither the as-filed Specification nor the priority application describe the cutting electrode automatically moving into engagement with a tissue wall when it is merely separated from the main body lumen of the catheter.  By contrast, the Specification describes that the electrode guidewire (16) must first be retracted before the electrode acts to compress the arterial and venous walls.  For example, and with reference (citations) to the published application [U.S. 2018/0333203], the Specification recites:
[0054] Now with reference to FIG. 4, next the electrode guidewire 16 is retracted, allowing the spring-loaded electrode 21, because of its resilient bias in the direction of the catheter body, to compress the arterial and venous walls. The electrode 21 is energized and cuts through the vessel walls.

Emphasis added.

This description is consistent with the depiction in FIG. 3 which shows the cutting electrode (21) separated from the main body lumen of the catheter, yet still not compressing the walls of the vessels. 

    PNG
    media_image1.png
    343
    455
    media_image1.png
    Greyscale

FIGS. 4-5 depict the process of withdrawing the electrode guidewire (16) in order to allow the cutting electrode (21), because of its resilient bias in the direction of the catheter body, to compress the arterial and venous walls.  
As such, the mere act of separating the cutting electrode from the main body lumen is not enough to cause the cutting electrode to automatically move into engagement with a tissue wall of the closely adjacent blood vessel.  As noted above, the electrode guidewire (16) must also be removed.  
FIG. 5 (provided below) shows the resulting anastomosis (32), and electrode (21) nested in the main body of the catheter (6), i.e., its natural bias has resulted in it being returned to the main body of the catheter where it is unconstrained, and no longer held against its bias by the electrode guidewire (16).

    PNG
    media_image2.png
    667
    670
    media_image2.png
    Greyscale

	While it is appreciated that a word-for-word recitation of a claim limitation in the specification is not required to comply with the written description requirement [see, e.g., Ex parte Sorenson, 3 U.S.P.Q.2d 1462, 1463 (Bd. Pat. App. & Int’f 1987) (“[A]ppellant’s specification need not describe the claimed invention in ipsis verbis to comply with the written description requirement...”)], Examiner can find no language or description to support this limitation or, at the very least, to reasonably convey to one of ordinary skill in the art that the cutting electrode automatically moves into engagement with a tissue wall of the closely adjacent blood vessel when the cutting electrode is separated from the main body lumen of the catheter.  Moreover, the drawing figures also fail to convey support for this newly added limitation.  
Accordingly, for the foregoing reasons, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed in independent claim 17.     
9.	Dependent claims 18-21, 27, 28, & 45 are rejected as ultimately depending from a claim (claim 17) rejected under 35 U.S.C. 112(a).

Allowable Subject Matter
10.	Claims 29, 30, & 32-44 are allowed.
11.	Independent claim 29 is directed to a method of creating intravascular access, and requires, inter alia, the steps of:
… extending a resiliently biased cutting electrode from the main body over a secondary guidewire into a second adjacent anatomical structure, through adjacent walls defining each of the first anatomical structure and the second anatomical structure; 

retracting the secondary guidewire allowing the cutting electrode to automatically move into engagement with the wall defining the second adjacent anatomical structure and apply a spring force to the wall defining the second anatomical structure to compress the adjacent walls together; 

Emphasis added.

	As noted by Applicant in the “Remarks” accompanying the 08/16/22 Amendment, at pg. 7, the closest prior art of record, U.S. Patent Application Publication No. 2011/0306993 to Hull et al. (“Hull”), requires application of an external, tensile force in order to move the electrode [toggle bar (28)] into contact with the second vessel wall in order to form the desired fistula [Hull, e.g., ¶’s [0077]-[0078]].  
As such, Hull fails to teach or suggest the automatic movement of the cutting electrode into engagement with the wall defining the second adjacent anatomical structure upon retraction of the secondary guidewire, as claimed.     
The remaining references of record fail to cure this deficiency of Hull.  As such, independent claim 29 is allowable over the references of record.
12.	Independent claim 38 is also directed to a method of creating intravascular access, and likewise requires extending a resiliently biased cutting electrode through adjacent walls defining each of a first blood vessel and a second blood vessel, and then automatically moving the cutting electrode into engagement with the wall defining the second blood vessel, applying a spring force to the wall defining the second blood vessel and compressing the adjacent walls together.  As such, independent claim 38 is allowable over Hull and the remaining references of record for the same reasons set forth above regarding independent claim 29, namely that Hull requires application of an external, tensile force in order to move the electrode [toggle bar (28)] into contact with the second vessel wall in order to form the desired fistula, and therefore fails to teach the claimed automatic electrode movement.  

Response to Arguments
13.	The new rejection under § 112(a) set forth above is necessitated by Applicant’s Amendment.  
14.	Claims 29, 30, & 32-44 are allowed for the reasons set forth above. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 

                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794